UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 25, 2017 PetMed Express, Inc. (Exact name of registrant as specified in its charter) Florida 000-28827 65-0680967 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 420 South Congress Avenue , Delray Beach, FL (Address of principal executive offices) (Zip Code) ( 561) 526-4444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 8.01Other Events. On August 25, 2017, a shareholder filed a putative securities class action lawsuit in the United States District Court for the Southern District of Florida against PetMed Express, Inc. (the “Company”) and the Company’s principal executive officers, one of whom is also a director. Relying exclusively on a false and defamatory, anonymous “report” posted on August 23, 2017 on the Aurelius Value website claiming that the Company’s growth was due in part to marketing addictive animal drugs to opioid addicts, the plaintiff alleges violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934. The Company denies the complaint’s unfounded accusations and intends to defend itself vigorously against the plaintiff’s factually and legally meritless allegations. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 30, 2017 PETMED EXPRESS, INC. By: /s/ Bruce S. Rosenbloom Name: Bruce S. Rosenbloom Title: Chief Financial Officer 2
